Holmes, J.,
dissenting. I continue to adhere to my position that post-test-year adjustments are under certain circumstances permissible. See Consumers’ Counsel v. Pub. Util. Comm. (1981), 67 Ohio St. 2d 372, 376 [21 O.O.3d 234] (Holmes, J., dissenting). Consequently, I dissent.
The General Assembly has not forbade all adjustments to test years. Rather, R.C. 4909.15(D) allows adjustments where the maximum allowable rate will not provide a utility with sufficient revenue to yield reasonable compensation. In Bd. of Commrs. v. Pub. Util. Comm. (1982), 1 Ohio St. 3d 125, 127, we recognized that in certain instances “* * * R.C. 4909.15(D) provides sufficient statutory authority for post-test-year adjustments.” See, also, Consumers’ Counsel v. Pub. Util. Comm. (1980), 64 Ohio St. 2d 71 [18 O.O.3d 302] (R.C. 4909.15 authorizes commission to grant an attrition allowance for cost of proprietary capital).
In my opinion, the present case presents an adequate factual basis for allowing a post-test-year adjustment. Appellant entered into its labor contract during the test year. The increased wages took effect one day after the close of the test year. Also, the appellant was obligated, by contract, to incur these additional costs.
Therefore, I would hold that the commission may allow post-test-year adjustments where a utility has entered into an obligation to incur increased expenses which are certain, rather than generalized assumptions that utility costs will increase. To hold otherwise, as does the majority, is to ignore that rates are made for the future and that income should reflect costs. Accordingly, I would reverse the order of the commission.